Citation Nr: 1408873	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  10-34 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for PTSD and assigned an initial 30 percent rating.


FINDING OF FACT

The Veteran's clinical signs and symptoms of PTSD are characterized, primarily, by sleep disturbance, episodic depression and impairment of mood and result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD are not approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.2, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA must notify assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  VA will notify the claimant of: (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively). 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice requirements apply informing a veteran as to the degree of disability; and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The appeal arises from the Veteran's disagreement with the initial ratings assigned following grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case.

Duty to Assist

VA must also make reasonable efforts to assist the claimant in identifying and obtaining evidence necessary for claim substantiation, unless no reasonable possibility exists that such assistance would aid in claim substantiation.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). 

The Board notes that the United States Court of Appeals for Veteran's Claims (Court), in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009) clarified VA's notice obligations in increased rating claims.  As the instant appeal stems from the grant of initial compensation benefits for PTSD, as opposed to an increased rating claim, Vazquez- Flores is inapplicable.  Id.

The RO has obtained the Veteran's service treatment records (STRs).  The Veteran declined the opportunity to testify in support of his claim.  He has not indicated that he received private or VA treatment for his PTSD.  He has been afforded two VA psychiatric examinations.  The Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2013).

When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).

PTSD is rated under 38 C.F.R. § 4.130, DC 9411, according to the General Rating Formula for Mental Disorders. Under this general rating formula, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and, mild memory loss (such as forgetting names, directions, recent events).  Id.
A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent disability rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, warrants a 100 percent disability rating.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  Throughout his appeal, the Veteran's GAF scores have ranged from 60 to 75. According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran is currently in receipt of an initial rating of 30 percent for his PTSD.  38 C.F.R. § 4.130, DC 9411.  He contends that a higher initial rating is warranted.

Following an examination of the Veteran and a review of his medical records, the February 2007 VA examiner diagnosed the Veteran with PTSD.  The examiner reported that the Veteran was alert and oriented to time place and person.  He had no suicidal or homicidal ideations and no psychosis.  The Veteran's mood was reported as anxious and affect was depressed. 

The Veteran reported having frequent intrusive memories and recollections and nightmares about his Vietnam stressor experience.  The Veteran reported feelings of guilt and experiencing nightmares followed by waking up in a hyperanxious, hypervigilant state.  The examiner reported the Veteran gets depressed on Sunday because one of the stressor that occurred in Vietnam was on a Sunday.  The examiner noted the Veteran was not under psychiatric care at the present time.  The examiner assigned a GAF score of 60.  The examiner found that the Veteran met the criteria for PTSD due to behavioral and social changes along with re-experiencing and heightened physiological arousal.

The Veteran was afforded another VA psychiatric examination in May 2010.  The Veteran reported the following psychiatric symptoms: combat memories, insomnia and isolation.  The Veteran indicated that he wakes up several times during the night and sometimes has nightmares.  He stated that certain things trigger the memory of his service in Vietnam, such as looking at raw meat.  He reported having a limited social life and preferred to be alone.  The Veteran is divorced but currently lives with his ex-wife and works as a solo attorney.  The Veteran does not receive treatment for his PTSD, and had not been admitted to a hospital for psychiatric reasons.  The examiner assigned a GAF score of 70.

In order for the Veteran to warrant an initial rating in excess of 30 percent there needs to be evidence of occupational and social impairment with reduced reliability for a 50 percent disability rating; occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood for a 70 percent disability rating; or total occupational and social impairment for a 100 percent disability rating.  However, as well be discussed below, the Board finds that the Veteran's PTSD most closely approximates social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

The Veteran is a solo practicing attorney and does not report major impairment in his employment due to PTSD.  The Veteran only reports time lost from work due to PTSD as a few hours.  The Veteran reports some of the classical symptoms of PTSD, such as nightmares and intrusive thoughts.  However, he has not reported suicidal or homicidal ideation and he does not have impaired memory or ability to concentrate, although he has had impaired mood and affect.  He has had sleep disturbance and depression but he has been fully oriented and has no thought disorder, delusions or hallucinations which would suggest a rating in excess of 30 percent.  

The Veteran's difficulties establishing social relationships is encompassed in the 30 percent rating but, overall, he has not displayed the signs, symptoms or manifestations of psychiatric disability which warranted a rating in excess of 30 percent to include symptoms such as flattened affect panic attacks, stereotyped speech and impairment in memory and judgment.  The evidence of record does not indicate occupational impairment with only missing a few hours of work due to his PTSD.  This is corroborated by the GAF scores which are attributable solely to his PTSD indicating only slight, or at most mild, difficulty in social and occupational functioning. 

Finally the Veteran did not display any of the suggested symptoms for the 50 or 70 percent disability rating. 38 C.F.R. § 4.130, DC 9411.  In contrast, the Veteran displays the majority of the enumerated symptoms for the 30 percent disability rating.  Id.

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 30 percent for the Veteran's PTSD fully addresses his symptoms, which include mainly depressed mood, and chronic sleep impairment and isolation, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  The evidence of record does not establish, and the Veteran does not contend, that his PTSD prevents him from being employed, prevents him from performing day to day work activities, or that his PTSD has required frequent hospitalizations.  Thus, there is no evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, the requirements for referral of this case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1)  have not been invoked.  Id.  see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating due to individual unemployability (TDIU) is considered part and parcel of an original claim for benefits for the underlying disability when the issue of unemployability is reasonably raised by record, during either the adjudicatory process or the administrative appeal of the initial rating assigned for that same disability.  In this case, the issue of unemployability is not raised by the record.  At all of the VA examinations, the Veteran reported that he was currently employed, and there is no allegation that his service-connected PTSD has resulted in unemployment.  Therefore, consideration of a TDIU due to the service-connected PTSD is not warranted.


ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


